TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 14, 2014



                                     NO. 03-14-00699-CV


                              Doriana Carmen Heady, Appellant

                                                v.

                                    Daniel Heady, Appellee




     APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
 DISMISSED ON APPELLANT’S MOTION -- OPINION BY CHIEF JUSTICE JONES




This is an appeal from the judgment signed by the trial court on October 2, 2014. Doriana

Carmen Heady has filed a motion to dismiss the appeal and, having considered the motion, the

Court agrees that the motion should be granted. Therefore, the Court grants the motion and

dismisses the appeal. The appellant shall pay all costs relating to this appeal, both in this Court

and in the court below.